 1   Stephen G. Opperwall (SBN 100057)
     LAW OFFICES OF STEPHEN G. OPPERWALL
 2   4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
 3   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
 4   E-mail: steve.opperwall@comcast.net
 5
     Attorneys for Creditor
 6   Professional Bank
 7
 8                         UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN JOSE DIVISION
11
12   In Re:                                  )       No. 21-50028 SLJ 7
                                             )
13   Evander Frank Kane,                     )       Chapter 7
                                             )
14                                           )
                                             )
15        Debtor,                            )
                                             )
16                                           )
17
18
19        Stipulation for, and Request for, Order Extending April
20        5, 2021 Deadline under Bankruptcy Rules 4004(a) and
21        4007(c) to File Complaint to Determine Dischargeability
22        of Debt and to Deny Discharge
23
24        Debtor Evander Frank Kane, and Creditor Professional Bank,
25   through their counsel of record, stipulate for, and request the
26   entry of, an order extending to May 5, 2021 the previously set
27   April 5, 2021 deadline to file a complaint to determine the
28   dischargeability of debt and to deny the Debtor’s discharge.

                                                 1
     Stipulation for, and Request for, Order Extending April 5, 2021 Deadline
     under Bankruptcy Rules 4004(a) and 4007(c) to File Complaint to Determine
     Dischargeability of Debt and to Deny Discharge
Case: 21-50028   Doc# 67   Filed: 03/20/21   Entered: 03/20/21 15:42:38   Page 1 of 3
 1                                           RECITALS
 2          This stipulation is based on the following facts:
 3          1. The Debtor filed his petition for relief under chapter 7 on
 4   January 9, 2021.
 5          2. April 5, 2021 is currently fixed as the last day for
 6   creditors to file a complaint to determine the dischargeability of
 7   debt   and/or   to    object   to       the   debtor’s    discharge    pursuant     to
 8   Bankruptcy Rules 4004(a) and 4007(c) (the “Bar Date”).
 9          3.   Professional Bank is listed as a secured creditor in this
10   Bankruptcy with an asserted claim of approximately $1,354,000 as
11   of bankruptcy filing date.
12          4.   Professional       Bank      is       investigating   whether      it   is
13   appropriate to file an adversary proceeding to deny discharge under
14   11 U.S.C. Section 727 and/or an adversary proceeding to determine
15   nondischargeability of debt under 11 U.S.C. Section 523.
16
17                                       STIPULATION
18          WHEREFORE, the subject parties through their counsel of record
19   stipulate to and request the entry of an order extending the Bar
20   Date from April 5, 2021 to and including May 5, 2021.
21   /
22   /
23   /
24   /
25   /
26   /
27   /
28   /

                                                   2
     Stipulation for, and Request for, Order Extending April 5, 2021 Deadline
     under Bankruptcy Rules 4004(a) and 4007(c) to File Complaint to Determine
     Dischargeability of Debt and to Deny Discharge
Case: 21-50028   Doc# 67   Filed: 03/20/21    Entered: 03/20/21 15:42:38   Page 2 of 3
 1   IT IS SO STIPULATED AND REQUESTED.
 2
 3   Dated: March 19, 2021                         FINESTONE HAYES LLP
 4
                                                   /s/ Stephen D. Finestone
 5                                                 _________________________
                                                   STEPHEN D. FINESTONE
 6                                                 Attorneys for Debtor
                                                   Evander Frank Kane
 7
 8   Dated: March 19, 2021                         LAW OFFICES OF
                                                   STEPHEN G. OPPERWALL
 9
10                                                 /s/ Stephen G. Opperwall
                                                   _________________________
11                                                 STEPHEN G. OPPERWALL
                                                   Attorneys for Creditor
12                                                 Professional Bank
13
14   stipulation for order extending 2021 0405 deadlines.doc.wpd
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
     Stipulation for, and Request for, Order Extending April 5, 2021 Deadline
     under Bankruptcy Rules 4004(a) and 4007(c) to File Complaint to Determine
     Dischargeability of Debt and to Deny Discharge
Case: 21-50028   Doc# 67   Filed: 03/20/21   Entered: 03/20/21 15:42:38   Page 3 of 3
